DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 41 is objected to because of the following informalities:  
In reference to claim 41, the limitations “the holes” is recited in line 3, it is suggested to amend “the holes” to “the hole” in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3-7, 11 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wakuda et al. (US 2015/0282294) (Wakuda) in view of Printed Copper Inks Now Available for Conductive Patterns (Mraz) and Chemically Curing (Adhesives.org), with claim 38 taken in view of evidence by Substrates Dynes/cm (Steven Label).
The examiner has provided the non-patent literature documents, Steven Label and Adhesives.org. The examiner provided the non-patent literature document, Mraz, with the Office Action mailed 04/27/2021. The citation of prior art in the rejection refers to the provided documents.
In reference to claims 1 and 40, Wakuda teaches an elastic substrate ([0003]). The elastic substrate includes an insulating base material and a wire disposed on the insulating base material, the insulating base material has a plurality of bonding portions that are surface-bonded and openings are formed between the bonding portions ([0010]).
Wakuda further teaches the elastic flexible substrate includes the insulating base material in a honeycomb structure ([0031]) (corresponding to a honeycomb core; a honeycomb substrate). The honeycomb structure is formed from a plurality of insulating films bonded together ([0030]; FIG.1; FIG.7) (corresponding to a honeycomb substrate comprised of a number of sheets).
 conductor circuit ([0030]; [0032]) (corresponding to a number of traces printed onto the sheet of the honeycomb substrate).
Wakuda does not explicitly teach (1) the wire includes an electrically conductive ink and (2) a resin disposed on the sheets and over at least a portion of the traces, as presently claimed. However, Wakuda teaches the wire is a material that has conductivity such as silver or copper and insulating films including the wire are bonded through an adhesive ([0032]; [0033]).
With respect to (1), Mraz teaches printed circuits including conductive patterns and inks to print conductive pattern, not wires (p. 1) (corresponding to an electrically conductive ink). The inks are made of a high percentage of metal nanoparticles, which let companies create inks with low viscosities and lower sintering temperatures, this lets the inks be used in temperature-sensitive substrates like plastics and paper (p. 1). Mraz further teaches with this customization allows for enhanced adhesion to substrates and inks compatible with solar cells (p.2).
Mraz further teaches the printed ink forms printed patterns of wires (p. 2). The general advantages of printed inks are narrower patterns, cleaner processes, short set-up times, lower costs, and the ability to print small and large batches (p.3).
In light of the motivation of Mraz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the conductive wires of Wakuda to be formed using the conductive ink of Mraz, in order to provide a printed pattern of wires having enhances adhesion to the insulating base material, narrower patterns, clearer processes, short set-up times, lower costs, and the ability to be printed in small and large branches.
corresponding to a resin; the resin is a cured resin).
In light of the motivation of Adhesives.org, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use an epoxy resin or phenol-formaldehyde resin as the adhesive of Wakuda, in order to provide an adhesive having high strength, heat resistance and chemical resistance.
Wakuda in view of Mraz and Adhesives.org teaches the bonding portion has two insulating films bonded through the adhesive and the wire is in contact with the adhesive (Wakuda, [0033]; FIG. 2A; FIG. 3; FIG. 5), therefore it is clear the adhesive is on the sheets and overtop at least a portion of the wire (corresponding to a resin disposed on the sheets and overtop at least a portion of the trace).  


In reference to claims 3 and 4, Wakuda in view of Mraz and Adhesives.org teaches the limitations of claim 1, as discussed above.
Wakuda further teaches an electronic device is disposed on the wire disposed on the insulating base material ([0049]) (corresponding to an electronic device disposed in the honeycomb substrate and connected to the traces; the electronic device on one of the sheets).
Although Wakuda in view of Mraz and Adhesives.org does not explicitly teach the electronic device is printed as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wakuda in view of Mraz and Adhesives.org meets the requirements of the claimed product, Wakuda in view of Mraz and Adhesives.org clearly meets the requirements of the present claim.


In reference to claims 5-7 and 11, Wakuda in view of Mraz and Adhesives.org teaches the limitations of claims 1 and 3, as discussed above. 
Wakuda further teaches the wire is disposed on the inner and outer principal surfaces of each insulating film ([0046]). The wires formed on both principal surfaces of are connected through a through connection via provided to penetrate the insulating film ([0047]) (corresponding to vias disposed through the sheets of the honeycomb substrate; the vias are connected to the traces).
FIG. 5, provided below, discloses the through connection vias are formed at the bonding portions 5, formed between adjacent portions of the insulating base material (corresponding to the sheets are bonded together along bond lines, and the vias are disposed at the bond lines).

    PNG
    media_image1.png
    553
    554
    media_image1.png
    Greyscale
Wakuda further teaches an electronic device is disposed on the insulating base material ([0049]), given that the wire is disposed on the inner and outer principle surfaces of each insulating film ([0046]), it is clear an electronic decide is disposed inside an opening 6 (i.e., cell) when the wire is located on a surface formed between a pair of bonding portions (corresponding to the electronic device is disposed with a cell defined by the honeycomb substrate). 
In reference to claim 38, Wakuda in view of Mraz and Adhesives.org teaches the limitations of claim 1, as discussed above. Adhesives.org teaches a heat curing adhesive is a phenol-formaldehyde adhesive (usually called phenolic resin for short) (Adhesives.org, p. 2) (corresponding to the resin is a phenolic resin). 
Given that Wakuda in view of Mraz and Adhesives.org discloses the an adhesive of a heat curing adhesive that overlaps the presently claimed resin, including an phenolic resin, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the phenolic resin as the adhesive, which is both disclosed by Wakuda in view of Mraz and Adhesives.org and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Given that the adhesive of Wakuda in view of Mraz and Adhesives.org is a phenolic resin, it is clear the phenolic resin will have a surface energy ranging from 40 to 50 dyn/cm, as corresponding to having a surface energy ranging from 40 to 50 dyn/cm).
In reference to claim 39, Wakuda in view of Mraz and Adhesives.org teaches the limitations of claim 1, as discussed above. Adhesives.org teaches a heat curing adhesive is an epoxy resin (Adhesives.org, p. 2).
Given that Wakuda in view of Mraz and Adhesives.org discloses the an adhesive of a heat curing adhesive that overlaps the presently claimed resin, including an epoxy resin, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the epoxy resin as the adhesive, which is both disclosed by Wakuda in view of Mraz and Adhesives.org and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Wakuda in view of Mraz and Adhesives.org as applied to claims 1, 3-7, 11 and 38-40 above, and further in view of Knight et al. (US 2006/0180346) (Knight).
In reference to claims 8 and 9, Wakuda in view of Mraz and Adhesives.org teaches the limitations of claim 7, as discussed above.
Wakuda in view of Mraz and Adhesives.org does not explicitly teach the vias are grommets that are disposed through the sheets and each define a hole, as presently claimed.
Knight teaches a flexible circuit including a via structure to provide a conductive path between conductive layers in the z-axis direction ([0002]-[0003]). A via hole is drilled through the sub-composite structure such that the via hole is open at both ends and extending from the external conductive layer through the inner conductive layer ([0009]); FIG. 2 discloses the via is corresponding to the are grommets vias are disposed through the sheets and each define a hole). Knight further teaches the walls of the via hole are plated with a conductive material ([0010]) (corresponding to the vias are electrically conductive).
In light of the motivation of Knight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the through connection vias of Wakuda in view of Mraz and Adhesives.org to be the plated blind vias of Knight, in order to provide a conductive path between two or more conductive layers and provide a plated through hole of a blind via with a high aspect ratio that is greater than 8:1 and that allows for using dielectric layers that have a thickness less than 5 mils (Knight, [0004]; [0008]), and thereby arriving at the presently claimed invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wakuda in view of Mraz and Adhesives.org as applied to claim 1 above, and further in view of Hendren et al. (US 2008/0145600) (Hendren).
In reference to claim 37, Wakuda in view of Mraz and Adhesives.org teaches the limitations of claim 1, as discussed above.
	Wakuda in view of Mraz and Adhesives.org does not explicitly teach the insulating base material is an aromatic polyamide paper, as presently claimed. However, Wakuda teaches the insulating base material includes a PET resin or PEN resin ([0032]). 
	 Hendren teaches an improved flame retardant honeycomb structure ([0002]). The honeycomb comprises a paper, the paper comprising a thermoplastic material and a high modulus fiber ([0008]). The high modulus fiber provide necessary stiffness of the final corresponding the sheets are an aromatic polyamide paper). The thermoplastic material binds the high modulus fiber in the paper used in the honeycomb and is a flame retardant polyethylene terephthalate (FR PET) or flame retardant polyethylene naphthalate (FR PEN) polymers ([0030]; [0033]).
	In light of the motivation of Hendren, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the flame retardant paper disclosed in Hendren as the insulating base material of Wakuda in view of Mraz and Adhesives.org, in order to provide an insulating base material having improved flame retardancy, and thereby arriving at the presently claimed invention.  

Allowable Subject Matter
Claims 31-36 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to the Drawings filed 08/05/2021, wherein FIG. 7A and FIG. 7B include reference number “204”, the previous Objections to the Drawings are withdrawn.

In response to amended paragraph [0041] of the Specification, the previous Objection to the Specification is withdrawn.

In response to amended claim 1, which recites the honeycomb core includes a number of traces “comprised of a conductive ink” and “a resin disposed on the sheets and overtop at least a portion of the traces”, it is noted that Newton et al. (US 5,455,861) (Newton) alone and Wakuda et al. (US 2015/0282294) (Wakuda) alone no longer meet the presently claimed limitations.
Therefore, the previous 35 U.S.C. 102(a)(1) or in the alternative 35 U.S.C. 103 over Newton and 35 U.S.C. 102(a)(1) or in the alternative 35 U.S.C. 103 over Wakuda, alone, are withdrawn from record. However, the amendment necessitates a new set of rejections, as discussed above. 
Applicant’s arguments with respect to claims 1, 3-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784